Winslow, J.
The bill of exceptions in this case does not comply with the requirements of the statutes, nor with the rules of this court. In the roll of papers supposed to be the bill of exceptions, there appears, first, a certificate by the circuit judge to the effect that tkp foregoing bill of exceptions, including the amendments thereto, was settled April 6, 1894, and that the same contains all the testimony introduced on the trial of the case, and all the exceptions taken. Eollowing this certificate are the respondent’s proposed amendments to the proposed bill of exceptions. These amendments are sixty-five in number, and cover seventeen typewritten pages, and are followed by a stipulation, signed by the attorneys, that they are thereby made a part of the bill of exceptions with the same effect as if incorporated therein. Next follows the plaintiff’s proposed bill of exceptions, with none of the amendments incorporated therein, and with no certificate, unless the certificate first above mentioned, and which refers to th aforegoing bill, can be con*65sidered such.. The printed case follows the form and fashion of the alleged bill of exceptions. The proposed bill of exceptions is first printed just as proposed, and the amendments are then printed just as they were proposed, with the stipulations annexed.
It is unnecessary to cite authorities, statutes, or rules to show that the supposed bill is no proper bill of exceptions. It goes without saying that the bill of exceptions should be & single, homogeneous, and complete document. If amendments are proposed and allowed, they should be incorporated in the bill, and the judge’s certificate should follow the bill and unmistakably refer to and authenticate it as a complete whole. By the course pursued in this case, we are asked to examine a mass of supposed testimony, and then compelled to plod through sixty-five amendments to ascertain whether that which is previously printed as part of the testimony is in fact the testimony as settled by the circuit judge, or not. We are not required to do this, nor shall we attempt it. Appellants must see that their bills of exceptions are prepared as the law requires, and the trial court should require such preparation before certifying to it. Though no motion has been made to strike out this bill, this court will exercise its power to strike out the bill of its own motion in any case where such flagrant violation of legal requirements in preparation of the bill appears as in the present case. The bill of exceptions is therefore stricken from the record.
. The only question remaining is whether the pleadings and verdict sustain the judgment. It is said that the answers to the eighth and eleventh questions are inconsistent with the answer to the sixth question. We are unable to see any material inconsistency. Discussion of the question does not seem to be necessary.
By the Court.— Judgment affirmed.